DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 04/27/2021. Claims 1, 9-18 and 20 are currently pending in the application. An action follows below:
Response to Arguments
In response to the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 in the previous Office action dated 02/16/2021, Applicant has amended at least independent claim 1 and provided, on pages 7-8 of the amendment, an argument which has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
This application discloses and claims only subject matter disclosed in prior application No. 15/659,643, filed 07/26/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division, instead of the continuation-in-part as claimed, because this application is deemed to remove some portions of the specification without adding any new feature. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
As per claim 1, this claim recites a limitation, “each of the third connection pads being electrically connected to the at least one gate driving circuit” in lines 18-19. This underlined limitation includes “each of the third connection pads being electrically connected to two or more gate driving circuits” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 12 or 13, explicitly discloses each of the third connection pads 170d being electrically connected to a corresponding one of two gate driving circuits 410, but does not explicitly disclose “each of the third connection pads being electrically connected to two or more gate driving circuits” of the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As per claims 9-18 and 20, these claims are therefore rejected for at least the reason set forth in independent claim 1.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14-16 are rejected under 35 U.S.C. 102(a)(2)/a(1) as being anticipated by Fujikawa (US 2019/0041711 A1.)
As per claim 1, Fujikawa discloses a test method of an in-cell touch display device (see at least Fig. 16; ¶¶ [0082], [0084]-[0086], disclosing an in-cell touch LCD device and an associate test method thereof) comprising: 
 	providing an in-cell touch display device, wherein the in-cell touch display device has a touch display region and a peripheral region (see at least Figs. 15-16, disclosing providing an in-cell touch LCD device, wherein the in-cell touch display device has a touch display region AA and a peripheral region NAA) and the in-cell touch display device comprises: 
 	 	a first substrate (see at least Figs. 3, 7, 16, disclosing a lower substrate 11b/311b;)  
 	 	a plurality of scan lines and a plurality of data lines disposed on the first substrate and situated in the touch display region (see at least Fig. 16, disclosing a plurality of gate/scan lines 19 and a plurality of data lines 320 disposed on the lower/first substrate 311b and situated in the touch display region AA;) 
 	 	a plurality of touch electrodes situated in the touch display region (see at least Figs. 15-16, disclosing a plurality of common/touch electrodes 60 situated in the touch display region AA;) 
 	at least one gate driving circuit disposed on the first substrate and situated in the peripheral region, and the at least one gate driving circuit being electrically connected to the scan lines (see at least Fig. 16; ¶ [0097], disclosing at least one gate driving circuit 39 disposed on the first substrate 311b and situated in the peripheral region NAA and the at least one gate driving circuit being electrically connected to the scan lines 19;) and 
 	 	a plurality of connection pads disposed on the first substrate and situated in the peripheral region, the connection pads comprising a plurality of first connection pads, a plurality of second connection pads, and a plurality of third connection pads, each of the first connection pads being electrically connected to a corresponding data line, each of the second connection pads being electrically connected to a corresponding touch electrode, and each of the third connection pads being electrically connected to the at least one gate driving circuit (see at least Fig. 16, disclosing a plurality of connection pads [33A, 33B, 335A, 335B, 67, 45, 65 …] disposed on the first substrate 311b and situated in the peripheral region NAA, the connection pads comprising a plurality of first connection pads [45], a plurality of second connection pads [65], and a plurality of third connection pads [33B], each of the first connection pads [45] being electrically connected to a corresponding data line 320, each of the second connection pads [65] being electrically connected to a corresponding touch electrode 60, and each of the third connection pads [33B] being electrically connected to the at least one gate driving circuit 39;) and 
 	providing an in-cell touch display device test system and performing a test of the in-cell touch display device, wherein in the test of the in-cell touch display device, the in-cell touch display device test system provides a plurality of first test signals, a plurality of second test signals, and a plurality of third test signals to the first connection pads, the second connection pads, and the third connection pads, respectively (see at least Fig. 16; ¶ [0062], ¶ [0084], disclosing: providing a test system providing a plurality of first test signals to the plurality of first connection pads [45], a plurality of second test signals to a plurality of second connection pads [65], and a plurality of third test signals to a plurality of third connection pads [33B], respectively; and performing a test of the touch display device,) and 
	  wherein the test method is performed before electrically connecting an integrated circuit chip to the first connection pads, the second connection pads, and the third connection pads (see at least Fig. 16; ¶¶ [0062], [0084]-[0085], disclosing the test method performed before electrically connecting an integrated circuit chip [321/21] to the first connection pads [45], the second connection pads [65], and the third connection pads [33B].)

As per claims 14-15, Fujikawa discloses the in-cell touch display device further comprising a display medium layer being a liquid crystal layer (see at least Fig. 3; ¶ [0040]:1-4, disclosing a liquid crystal layer 11c.)
As per claim 16, Fujikawa discloses the in-cell touch display device further comprising a second substrate and the touch electrodes are situated between the first substrate and the display medium layer or between the display medium layer and the second substrate (see at least Figs. 3, 6, 16, disclosing the touch display device further comprising a second substrate 11a and the touch/common electrodes 32/332 situated between the first substrate 11b and the display medium layer 11c or between the display medium layer 11c and the second substrate 11a.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa in view of Li et al. (US 2017/0205956 A1; hereinafter Li.)
As per claim 9, Park further discloses the first test signals comprising a plurality of data test signals (see at least Figs. 7, 16; ¶ [0062]) and the third test signals comprising a plurality of gate driving circuit control signals (see at least Fig. 16; ¶¶ [0053], [0058], [0062], disclosing the third test signals comprising a plurality of gate driving circuit control signals including gate clock signals.) Accordingly, Park discloses all limitations of this claim except that Park is silent to “data test signals being gray-scale signals” as claimed.
However, in the same field of endeavor, Li discloses a related test method of an in-cell touch display device (see at least ¶ [0007],) comprising performing a test of the in-cell touch display device, wherein the test of the in-cell touch display device comprises: providing a plurality of first test signals to the corresponding data lines, providing a plurality of second test signals to the corresponding touch/common electrodes, and providing a plurality of third test signals to the corresponding scan lines and wherein the first test signals comprises a plurality of gray-scale signals and the third test signals comprises a plurality of scan signals (see at least Figs. 2, 3A and 4B; ¶ [0059], disclosing the test method comprising: performing a test of the in-cell touch display device, wherein the test of the in-cell touch display device comprises: providing a plurality of predetermined grey-scale image signals [[as the claimed first test signals]] to the corresponding data lines, providing a plurality of first and second test signals [[as the claimed second test signals]] to the corresponding touch/common electrodes [10, 20] via the terminals [DTX-1, DTX-2], and providing a plurality of gate signals [[as the claimed third test signals]] to the corresponding gate/scan lines [Gate-1 – Gate-n], thereby accurately detecting the display related defects.) 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Fujikawa data test signals to be predetermined gray-scale signals, in view of the teaching in the Li reference, to improve the above modified test method of the Fujikawa reference for the predictable result of accurately detecting the touch display related defects.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa in view of Li as applied to claim 9 above, and further in view of Matsumoto (US 2013/0328807 A1.)
As per claim 10, the above modified Fujikawa, as discussed in the rejection of claim 9, discloses the plurality of gate driving circuit control signals comprising gate clock signals, but is silent to the plurality of gate driving circuit control signals comprising a start signal.
However, in the same field of endeavor, Matsumoto discloses a related in-cell touch LCD device (see at least ¶ [0003]) comprising a plurality of gate driving circuit control signals comprising a start signal, at least one clock signal, and more (see at least Figs. 16-17, disclosing a plurality of gate driving circuit control signals comprising at least a start [[pulse]] signal, at least one [[gate]] clock signal, and more.)
The above modified Fujikawa, as discussed above, discloses the plurality of gate driving circuit control signals comprising gate clock signals, but is silent to the plurality of gate driving circuit control signals comprising a start signal. Matsumoto, as discussed above, remedies for the deficiency of the Fujikawa reference by teaching the related in-cell touch LCD device comprising a plurality of gate driving circuit control signals comprising a start signal. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to realize the Matsumoto reference remedying the above-discussed deficiency of the Fujikawa reference, in order to operate the same type of the in-cell touch LCD device.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa in view of Li as applied to claim 9 above, and further in view of Kim et al. (US 2012/0218199 A1; hereinafter Kim.)
As per claims 11-12, the above modified Fujikawa discloses the second test signals comprising a plurality of common voltage signals and a plurality of touch driving signals (see Fujikawa at least Fig. 16; ¶ [0084], disclosing the second test signals provided to the common/touch electrodes 60 comprising a plurality of common voltage signals and a plurality of touch driving signals,) the first test signals, the third test signals and the common voltage signals respectively provided to the data lines, the at least one gate driving circuit and the touch electrodes (see Fujikawa at least Fig. 16; ¶¶ [0084]-[0085], disclosing the first test signals, the third test signals and the common voltage signals respectively provided to the data lines 320, the at least one gate driving circuit 39, and the touch electrodes 60,) and the touch driving signals provided to the touch electrodes (see Fujikawa at least Fig. 16; ¶¶ [0084]-[0085], disclosing the touch driving signals provided to the touch electrodes.)
Accordingly, the above modified Fujikawa discloses all limitations of these claims except for “a first period, a second period, and the first time period and the second time period not overlapped” as required by these claims.
However, in the same field of endeavor, Kim discloses a related in-cell touch display device (see at least Figs. 1-3; ¶ [0008]) having a time division driving technique, wherein the first signals, the third signals, and the common voltage signals are respectively provided to the see at least Figs. 1 and 12; ¶¶ [0083]-[0084], disclosing that, in a display drive section period corresponding to the claimed first time period, the first signals are provided to the data lines (DL), the third signals [GSP, GSC, GOP] are provided to the gate driving circuit 103 so as to provide the gate signals to the gate lines GL, and the common voltage signals Vcom are provided to the touch electrodes,) wherein the touch driving signals are provided to the touch electrodes in a second time period (see at least Fig. 12; ¶ [0085], disclosing the touch driving signals Vtsp provided to the touch electrodes in the touch drive section as the claimed second time period,) and wherein the first time period and the second time period are not overlapped (see at least Fig. 12,) so as to minimize signal interferences between the display driving operation and the touch driving operation (see at least ¶ [0083].)

The above modified Fujikawa, as discussed above, discloses the second test signals comprising a plurality of common voltage signals and a plurality of touch driving signals, the first test signals, the third test signals and the common voltage signals respectively provided to the data lines, the at least one gate driving circuit and the touch electrodes, and the touch driving signals provided to the touch electrodes, but is silent to “a first period, a second period, and the first time period and the second time period not overlapped” as required by these claims. Kim, as discussed above, remedies for the deficiency of the Park reference by teaching to utilize the time division driving technique comprising the display driving operation performed in a display driving section/period [[as the claimed first time period]] and the touch driving operation performed in a touch driving section/period [[as the claimed second time period]] being not overlapped with the display driving section/period, to minimize signal interferences between the display driving operation and the touch driving operation. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the above teaching of the display driving period [[as the claimed first time period]] and the touch driving period [[as the claimed second time period]] being not overlapped each other, in the above modified test method of the Fujikawa reference, in view of the teaching in the Kim reference, to improve the above modified test method of the Fujikawa reference for the predictable result of minimizing signal interferences between the display 

As per claim 13, the above modified Fujikawa discloses the touch electrodes serving as common electrodes in the first time period (see the discussion in the rejection of claims 11-12 above; or see Fujikawa at least Fig. 16 and Kim at least Fig. 12; ¶¶ [0084]-[0085].)
Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa in view of Park et al. (US 2016/0105952 A1; hereinafter Park.)
As per claim 17, Fujikawa, as discussed in the rejection of claim 1, discloses the in-cell touch display device test system, but is silent to the test system comprising a test plate having a plurality of conductive pins, the test plate is placed on the peripheral region and a portion of the conductive pins are correspondingly set to be in contact with the first connection pads and the second connection pads.
However, in the same field of endeavor, Park discloses a related test method of an in-cell touch display device (see at least ¶ [0003]; ¶ [0007], disclosing a test method of an in-cell touch LCD device) comprising: 
 	providing an in-cell touch display device, wherein the in-cell touch display device has a touch display region and a peripheral region (see at least Figs. 2, 6; ¶¶ [0039], [0042], disclosing providing an in-cell touch LCD device, wherein the in-cell touch display device has a touch display region, in which the plurality of touch/common electrodes 20 and the pixel array including a plurality of gate/scan lines and a plurality of data lines are disposed therein, and a non-display area, as a peripheral region, having the DIC 40 disposed therein) and comprises a plurality of connection pads disposed on the first substrate and situated in the peripheral region, the connection pads comprising a plurality of first connection pads and a plurality of second connection pads, each of the first connection pads being electrically connected to a corresponding data line, and each of the second connection pads being electrically connected to a corresponding touch electrode (see at least Figs. 2, 4; ¶¶ [0054]-[0059], disclosing a plurality of connection pads including at least elements [DOP, 154, GOP1, GOP2, 152, PD1, PD2] and disposed on the first/lower substrate and situated in the non-display/peripheral region, the connection pads comprising a plurality of first connection pads [DOP, 154b-154d] and a plurality of second connection pads [PD1, PD2], each of the first connection pads [each of the second connection pad including DOP and/or 154b/154c/154d] being electrically connected to a corresponding data line, and each of the second connection pads [each of the second connection pad including PD1 and/or PD2]being electrically connected to a corresponding touch/common electrode 20;) and 
 	performing a test of the in-cell touch display device, wherein the test of the in-cell touch display device comprises providing a plurality of first test signals to the first connection pads and a plurality of second test signals to the second connection pads (see at least ¶¶ [0057]-[0059], disclosing performing a test of the in-cell touch display device, wherein the test of the in-cell touch display device comprises providing a plurality of data/first test signals to the first connection pads [DOP, 154] and a plurality of common voltages as the second test signals to the second connection pads [PD1, PD2],) wherein the step of performing the test of the in-cell touch display device further comprising providing a test system of one embodiment (see at least Fig. 9; ¶¶ [0083-[0090], disclosing a step of providing a test system including at least elements [JB1, JB2],) the [[second]] test system comprising two jig bars [JB1, JB2] having a plurality of conductive pins and placed on the peripheral region and a portion of the conductive pins are correspondingly set to be in contact with the second connection pads (see at least Fig. 9; ¶¶ [0083]-[0090], disclosing the test system comprising two jig bars [JB1, JB2] which have a plurality of [[second]] conductive pins into contact with the first group B3 of the second connection pads PD2 and the second group B4 of the second connection pads PD2 and are placed on the non-display peripheral region and the [[second]] conductive pins are correspondingly set to be in contact with the second connection pads,) in order to perform a common voltage lighting test in the touch routing lines 30 by supplying the common voltage test signals from the jig bars to the second connection pads PD2 in the common voltage lighting test section C (see at least Fig. 4; ¶¶ [0053]-[0054], [0088]-[0089].)
Park further discloses a data lighting test section B for performing the lighting tests on the data lines by supplying the data test signals to the first connection pads 154 (see at least Fig. 4; ¶¶ [0054], [0057], [0058]) and a gate/scan lighting test section A for performing the lighting tests on the gate/scan lines by supplying the gate test signals to the gate/scan connection pads 152 (see at least Fig. 4; ¶¶ [0054], [0055], [0056].) While Park is silent to a [[data]] jig bar for supplying the data test signals to the first connection pads 154 and at least one [[gate]] jig bar for supplying the gate test signals to the gate/scan connection pads 152, a person  to the second connection pads PD2 in the common voltage lighting test section C, to modify the Park testing system to include a [[data]] jig bar for supplying the data test signals to the first connection pads 154 and at least one [[gate]] jig bar for supplying the gate test signals to the gate/scan connection pads 152.
Accordingly, the above modified Park obviously renders the test system comprising a first [[common voltage]] jig bar JB1 having a plurality of [[first]] conductive pins correspondingly set to be in contact with the first connection pads [PD2/PD2a], a second [[common voltage]] jig bar JB2 having a plurality of [[second]] conductive pins correspondingly set to be in contact with the first connection pads [PD2/PD2b], a [[data]] jig bar having a plurality of [[third]] conductive pins correspondingly set to be in contact with the second connection pads 154, at least one [[gate]] jig bar having a plurality of conductive pins correspondingly set to be in contact with the connection pads 152.
The difference between the above modified Park and this claim is the claim requiring a test plate while the above modified Park obviously renders three (or four) separate jig bars as separate test sub-plates. However, Park further teaches the test system of another embodiment (see Fig. 8) using a jig bar JB [[as the test plate]] and the above-discussed [[second]] test system (see Fig. 9) using two separate jig bars [JB1, JB2] as separate test sub-plates. In other words, a modification of the above modified Park which would have involved a mere change in the integration of separate jig bars (or test sub-plates) to render a single test plate.
Moreover, a modification which would have involved a mere change in the integration of separate elements was judicially recognized as being within the level of ordinary skill in the art, see In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockhart, 90 USPQ 214 (CCPA 1951); and Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
Accordingly, the above modified Park obviously renders “a test plate having a plurality of conductive pins, the test plate is placed on the peripheral region and a portion of the conductive pins are correspondingly set to be in contact with the first connection pads and the second connection pads.”

a test plate having a plurality of conductive pins, the test plate is placed on the peripheral region and a portion of the conductive pins are correspondingly set to be in contact with the first connection pads and the second connection pads”. The above modified Park obviously renders the test system comprising “a test plate having a plurality of conductive pins, the test plate is placed on the peripheral region and a portion of the conductive pins are correspondingly set to be in contact with the first connection pads and the second connection pads.” Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Fujikawa test system to include a test plate having a plurality of conductive pins, placed on the peripheral region, and a portion of the conductive pins correspondingly set to be in contact with the first connection pads and the second connection pads, in view of the teaching in the above modified Park reference, to improve the above modified test method of the Fujikawa reference for the predictable result of improving the performance of testing the in-cell touch display device.

As per claim 18, the above modified Fujikawa obviously renders the test plate having a shape which is a shape of "-" (see Park at least Figs. 4, 8.) Alternately, the instant application, specifically this claim, discloses the test plate having a shape which is L-shaped, U-shaped or a shape of "-", i.e., a shape of the test plate is a design choice in the shape of the test plate. Accordingly, a modification would have involved a mere change in the shape of a component, such as the test plate, while the above modified Fujikawa is assumed not to exemplify particular shape of the test plate, as claimed, one of ordinary skill in the art would have found it obvious to shape the test plate as desired as was judicially recognized in re Dailey, 149 USPQ 47 (CCPA 1976).
As per claim 20, the above modified Fujikawa obviously renders another portion of the conductive pins correspondingly set to be in contact with the third connection pads in the step of performing the test of the in-cell touch display device (see the discussion in the rejection of claims 1 and 17 above.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2626